Citation Nr: 1454021	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for stress incontinence, bladder infection and/or urinary problems.

2.  Entitlement to a compensable evaluation for allergies.

3.  Entitlement to a compensable evaluation for eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty for training from January 1982 to June 1982 and active duty service from November 1990 to June 1991 with additional service in the National Guard.  She had service in the Southwest Asia Theater of operations from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2005.  A statement of the case was issued in January 2008, and a substantive appeal was received in January 2008. 

This claim was previously before the Board in December 2010, at which time the claim was remanded so that VA could request additional records; and again in January 2014, for an examination.  In January 2014, the Board noted that while the claim had previously been characterized as a claim to reopen the previous denials, given the submission of new service department records since the last final rating decision in December 2001, the Veteran's service connection claim was reconsidered without regard to the previous final denials.  38 C.F.R. § 3.156(c). 

The Veteran appeared at a December 2006 Decision Review Officer (DRO) hearing and at an August 2010 hearing before the Board at the RO.  During the course of the appeal the Veterans Law Judge (VLJ) who conducted the August 2010 Board hearing left the Board.  In August 2014 the Veteran was given the opportunity to elect to have another hearing.  She noted in an August 2014 statement that she wished to have a copy of the VLJ's previous 2010 comments/ decision before she made a decision on whether to have an additional hearing.  There is no record of any response to the Veteran's request.  However, given the positive outcome below regarding the service connection claim for stress incontinence and bladder infections, there is no prejudice with the Board proceeding with adjudication of this claim.

With respect to the claims for compensable ratings for allergies and eczematoid dermatitis, the Veteran filed a June 2014 notice of disagreement with the May 2014 RO decision that granted service connection for these disabilities.  Thus a statement of the case should be provided. 

The issues of entitlement to compensable ratings for allergies and eczematoid dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's stress urinary incontinence and bladder infections first manifested during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for stress incontinence and bladder infection have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for stress incontinence and bladder infection.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Veteran contends that she first experienced symptoms of stress incontinence and bladder infections in service.  See e.g. December 2006 DRO hearing, pp. 5-7; April 2009 statement from Veteran; August 2010 Board hearing, pp. 25-26.  The service treatment records show the Veteran was treated for a bladder infection in March 1991, but are otherwise negative for any findings regarding urinary incontinence.  

After the Veteran's June 1991 discharge from service, a private treatment record dated in September 1994 notes that the Veteran had complained of burning during urination, urinary urgency, and urge incontinence for the past three months.  She also had minimal stress urinary incontinence during coughing and sneezing.  She wore pads to control the urinary incontinence.  The assessment was urinary tract infection.

Treatment records from the Salisbury, North Carolina VAMC dated in April 1995 note a history of urinary incontinence for one year and that she also had been treated for urinary tract infections.  A May 1995 VA treatment record shows a history of stress and urge incontinence for two years and also a history of cystitis.  The Veteran initiated treatment at the VAMC in Memphis in February 1999.  It was noted that she had a history of urinary incontinence for seven years.  A separate February 1999 VA treatment record notes complaints of urinary incontinence for the past seven or eight years.  A May 2000 VA treatment record notes that Kegal exercises were recommended for urinary incontinence.

Later treatment records indicate findings of urinary tract infections and urinary incontinence.  See e.g., October 2004 private treatment record; and September 2006 VA treatment record.  

The Veteran underwent a VA examination in April 2014.  The Veteran stated on examination in April 2014 that her stress urinary incontinence started approximately three years after serving in Saudi Arabia from 1990 to 1991.  After examining the Veteran and considering some of her medical history, the examiner determined that the Veteran's stress urinary incontinence was common in females and attributable to pelvic floor musculature and sphincter weakness.  The examiner found that the Veteran denied any pelvic or bladder trauma during service and that her stress incontinence was most likely due to her multiparous state (three vaginal deliveries), older age, smoking status, and body mass index.  The examiner did not comment, however, or appear to weigh into the medical opinion the Veteran's previous statements and testimony concerning her complaints of bladder infection and stress incontinence since military service.  The examiner also found that the Veteran did not have a history of bladder infections, which as noted above, is incorrect.

The Veteran took issue with the examination provided in April 2014 asserting in a statement that same month that the examiner only spent 15 minutes with her, did not properly examine her, and that the majority of the time spent with the examiner was filled with him comparing her problems with those of others including his and his family's medical history.

There are no other medical opinions of record addressing the etiology of the Veteran's urinary incontinence or bladder infections.

After a careful review of the evidence of record, the Board finds that the evidence is relatively equally-balanced in terms of whether the Veteran suffers from stress incontinence and bladder infections that first manifested in service.  The Veteran is competent to report that she first experienced symptoms of stress incontinence and bladder infections during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that she experienced symptoms of urinary incontinence and bladder infections during service, and that she has experienced a continuity of symptomatology since service.  The Veteran's records are internally consistent, as evidenced by her in-service diagnosis of bladder infection, private treatment records showing diagnosis of urinary stress incontinence and bladder infection within a few years after service, her statements, and testimony.  While there is some discrepancy in the record as to when exactly her symptoms first manifested, with some statements that the symptoms started in service and other statements that her symptoms started a few years after service, the Board resolves all doubt in the Veteran's favor that the Veteran has continued to experience symptoms of incontinence and bladder infection since service.  Further, the Board finds that it is facially plausible that the symptoms described by the Veteran resulted in her resultant treatment for stress incontinence and bladder infection.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

While the VA examiner in April 2014 determined that the Veteran's stress incontinence was related to factors such as history of childbirth, age, smoking, and body mass index, as noted, the examiner did not appear to consider any of the Veteran's competent and credible statements concerning her symptoms of urinary incontinence and bladder infection first manifesting in service.  The examiner also did not address the Veteran's bladder infections, and found, in error that she did not have a history of recurrent bladder infections.  Therefore, the probative value of the April 2014 opinion is significantly undermined as the examiner did not consider all relevant factors in forming the medical opinion.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of bladder infection both in-service and within a few years after service, a diagnosis of urinary stress incontinence a few years after service, and competent and credible supporting evidence of the occurrence of the symptoms of bladder infection and urinary stress incontinence since service, the Board concludes that the preponderance of the evidence supports the grant of service connection for stress urinary incontinence and bladder infection.  

While the theory of continuity of symptomatology in service connection claims under 38 C.F.R. § 3.303(b) is limited to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), which does not include urinary tract infections or urinary incontinence, the decision in this case is primarily based on the diagnosis in service and after service of bladder infections and the diagnosis within a few years of discharge of urinary incontinence.  Therefore, notwithstanding the holding in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the medical evidence in this case for and against the Veteran's claim is relatively equally-balanced in terms of whether the Veteran's bladder infections and stress incontinence first manifested in service.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for stress incontinence and bladder infection is granted. 


ORDER

Entitlement to service connection for urinary stress incontinence and bladder infection is granted.




REMAND

After the RO granted service connection and assigned noncompensable ratings for allergies and eczematoid dermatitis in an April 2014 rating decision, the Veteran filed a statement, which the Board construes as a valid notice of disagreement with the assigned ratings in June 2014.  A statement of the case should be issued.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran and her representative addressing its assignation of noncompensable ratings for the Veteran's service-connected allergies and eczematoid dermatitis.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which she may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


